Citation Nr: 1214116	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2009, the Veteran's claims file was transferred from the RO in Nashville to the RO in Atlanta, Georgia, and that office certified the appeal to the Board.

In his March 2011 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  However, the Veteran failed to appear at his scheduled hearing in October 2011.  Accordingly, the Board is proceeding as though he withdrew this hearing request because he did not request to reschedule his hearing or provide good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2011).

The Board since, however, in April 2012, has granted his motion to advance his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But his claim requires further development before being decided, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran contends that his service-connected disability, amputation of his left forearm at the elbow, rated as 70-percent disabling, renders him unemployable and therefore entitled to a TDIU.  See his March 2011 VA Form 9.


A TDIU requires impairment so severe that it is impossible to obtain and maintain substantially gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If, as here, there is only one service-connected disability, it must be rated at 60 percent or more, which as mentioned the Veteran's is, so he is entitled to consideration of a TDIU under 38 C.F.R. § 4.16(a) - that is, without having to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).

So resolution of this appeal instead turns on whether this service-connected disability precludes him from obtaining and maintaining substantially gainful employment.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


That said, as already eluded to, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Here, according to information he provided on his TDIU application 
(VA Form 21-8940), the Veteran has been self-employed as a farmer working on his own farm since 1970.  Prior to that, he was employed as a cattle driver one day a week.  He claims he has been unemployable virtually since his military service, if not for having his own business, so the type of job that suggest only marginal versus substantially gainful employment.

There is no medical evidence in the file specifically addressing this determinative issue of whether he is unemployable, and this includes his VA treatment records that merely list a myriad of health problems unrelated to his military service, including his coronary artery disease and prostate cancer.  He has not had a VA compensation examination for a medical opinion concerning whether he is unemployable on account of his service-connected disability (and only this disability).  So his TDIU claim requires this further development before being decided on appeal, in particular, medical comment on this determinative issue.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran examined to determine the effects of his service-connected disability (and only this disability) on his ability to obtain and maintain substantially gainful employment versus employment that is just marginal, if considering his prior work experience, level of education and training, etc.  His service-connected disability is the amputation of his left forearm at the elbow, rated as 70-percent disabling.

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate this TDIU claim in light of this and any other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



